Exhibit 10.1

FIRST AMENDMENT TO

MULTI-TENANT INDUSTRIAL/COMMERCIAL LEASE (NET)

(Roselle Technology Park)

THIS FIRST AMENDMENT TO MULTI-TENANT INDUSTRIAL/COMMERCIAL LEASE (NET) dated
September 4, 2014 (this “First Amendment”) is entered into by and between
BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC, a Delaware limited liability company
(“Lessor”), and PFENEX INC., a Delaware corporation (“Lessee”), with reference
to the following:

R E C I T A L S

WHEREAS, Lessor and Lessee entered into that certain Multi-Tenant
Industrial/Commercial Lease - Net dated June 22, 2010 (the “Lease”), for the
lease of certain premises (the “Original Premises”), consisting of approximately
22,833 rentable square feet, located at 10790 Roselle Street, San Diego,
California (the “10790 Building”). All capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Lease; and

WHEREAS, Lessor and Lessee desire by this First Amendment to amend the Lease in
order to, among other things, (a) extend the term of the Lease for an additional
three (3) year period; (b) expand the Original Premises leased by Lessee under
the Lease to include certain premises (the “Additional Premises”), consisting of
approximately 7,315 rentable square feet, commonly known as Suite 102 located at
10788 Roselle Street, San Diego, California (the “10788 Building”); (c) provide
for the Base Rent to be paid by Lessee for the Expanded Premises (as hereinafter
defined) during the remainder of the Original Term and the Extension Term (as
hereinafter defined); and (d) further amend, modify and supplement the Lease as
set forth herein.

NOW, THEREFORE, in consideration of the Expanded Premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

1. Recitals. The Recitals set forth above are incorporated herein as though set
forth in full herein.

2. Extension of Term. Lessor and Lessee acknowledge that the Term of the Lease
expires according to its terms on March 31, 2021. Notwithstanding anything to
the contrary contained in the Lease, Lessor and Lessee agree that the Expiration
Date shall be extended such that the Lease shall terminate on March 31, 2024
(the “New Expiration Date”), unless sooner terminated in accordance with the
terms of the Lease. The period from April 1, 2021 through the New Expiration
Date shall be referred to herein as the “Extension Term.”

3. Expansion; Description of Premises and the Building. Effective as of the date
(the “Expansion Date”) which is the later of (i) December 1, 2014, and (ii) the
date that Lessor

 

  1   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

delivers possession the Additional Premises to Lessee with the Substantial
Completion of the Additional Premises Improvements (as such terms are defined in
the Leasehold Improvement Exhibit attached as Exhibit B to this First
Amendment), which Expansion Date is anticipated to be December 1, 2014, and
expiring on the New Expiration Date, unless earlier terminated in accordance
with the terms of the Lease, Lessor shall lease to Lessee, and Lessee shall
lease from Lessor, the Additional Premises as outlined on Exhibit A attached
hereto and incorporated herein by this reference, upon all of the terms and
conditions of the Lease except as otherwise set forth herein. Therefore, the
Lease is hereby amended such that, from and after the Expansion Date, all
references in the Lease to the “Premises” shall mean and refer to the entirety
of the space in the Original Premises and the Additional Premises, which is
approximately thirty thousand one hundred forty eight (30,148) square feet (the
entirety of such space is referred to herein as the “Expanded Premises”) and all
references to the “Building” shall mean and refer to the 10788 Building and the
10790 Building (except to the extent inconsistent with the provisions of the
Lease or this First Amendment). Lessor may deliver to Lessee a factually correct
Notice of Expansion Date in a form similar to that attached hereto as Exhibit C,
which Lessee shall execute and return to Lessor within five (5) business days of
receipt thereof. Notwithstanding anything to the contrary contained herein,
(i) if the Expansion Date has not occurred on or before January 15, 2015 (the
“Outside Expansion Date”), as such date shall be extended for Lessee Delays (as
such term is defined in the Leasehold Improvement Exhibit attached as Exhibit B
to this First Amendment), but not Force Majeure Delays, then Lessee shall
receive for each day past the Outside Expansion Date until the Expansion Date, a
credit of one (1) day of monthly Base Rent relating to the Additional Premises
for each day of such delay, which credit shall be applied to the Base Rent first
due from and after the Expansion Date and (ii) if the Expansion Date has not
occurred on or before May 1, 2015, as such date shall be extended for Lessee
Delays, but not Force Majeure Delays, then Lessee may terminate this First
Amendment by written notice to Lessor, whereupon the advance Rent specified in
Section 10 below and the additional Security Deposit referenced in Section 11
below shall be promptly reimbursed to Lessee and this First Amendment (including
the extension of the term of the Lease with respect to the Original Premises)
shall be null and void.

4. Base Rent for the Additional Premises. In accordance with the terms of the
Lease and in addition to paying all other amounts due under the Lease,
including, without limitation, Lessee’s Share of Common Area Operating Expenses
with respect to the Expanded Premises in accordance with Section 6 below, Lessee
shall pay monthly Base Rent for the Additional Premises commencing on the
Expansion Date and continuing for the remainder of the Original Term and the
Extension Term in accordance with the following schedule:

 

Period

   Monthly Base Rent  

December 1, 2014 – November 30, 2015

   $ 11,704.00   

December 1, 2015 – November 30, 2016

   $ 12,055.12   

December 1, 2016 – November 30, 2017

   $ 12,416.77   

December 1, 2017 – November 30, 2018

   $ 12,789.28   

December 1, 2018 – November 30, 2019

   $ 13,172.96   

December 1, 2019 – November 30, 2020

   $ 13,568.14   

December 1, 2020 – November 30, 2021

   $ 13,975.19   

December 1, 2021 – November 30, 2022

   $ 14,394.44   

December 1, 2022 – November 30, 2023

   $ 14,826.28   

December 1, 2023 – March 31, 2024

   $ 15,271.07   

 

  2   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

If the Expansion Date does not occur on December 1, 2014, the foregoing schedule
of monthly Base Rent shall be adjusted and documented in the form of the Notice
of Expansion Date attached as Exhibit C. In such event, the monthly Base Rent
for the Additional Premises shall commence on the Expansion Date and adjust on
the first day of the month in which each anniversary of the Expansion Date
occurs.

5. Base Rent for the Original Premises During the Extension Term. In accordance
with the terms of the Lease and in addition to paying all other amounts due
under the Lease, including, without limitation, Lessee’s Share of Common Area
Operating Expenses with respect to the Expanded Premises in accordance with
Section 6 below, Lessee shall pay monthly Base Rent for the Original Premises
during the Extension Term according to the following schedule:

 

Extension Term

   Monthly Base Rent  

April 1, 2021 – March 31, 2022

   $ 36,822.77   

April 1, 2022 – March 31, 2023

   $ 37,927.45   

April 1, 2023 – March 31, 2024

   $ 39,065.27   

6. Lessee’s Share. Effective as of the Expansion Date and in addition to paying
all other amounts due under the Lease, including, without limitation, the Base
Rent for the Additional Premises set forth in Section 4 above and the Base Rent
for the Original Premises set forth in the Lease and Section 5 above, Lessee
shall pay Lessee’s Share of Common Area Operating Expenses for the Expanded
Premises in accordance with Paragraph 4 of the Lease. For such purpose,
effective as of the Expansion Date, “Lessee’s Share” set forth in Paragraph 1.7
of the Lease shall be forty one and 91/100 percent (41.91%) as to the Industrial
Center, one hundred and No/100 percent (100%) as to the 10790 Building, and
twenty four and 12/100 percent (24.12%) as to the 10788 Building.

7. Condition of the Expanded Premises. Lessee hereby acknowledges that it has
had an opportunity to investigate and inspect the condition of the Additional
Premises and the suitability of same for Lessee’s purposes, and, except as
otherwise provided in the Lease and this First Amendment, Lessee does hereby
waive and disclaim any objection to, cause of action based upon, or claim that
its obligations hereunder should be reduced or limited because of the condition
of the Additional Premises or the suitability of same for Lessee’s purposes.
Except as otherwise provided in the Lease and this First Amendment, Lessee
acknowledges that neither Lessor nor any agent nor any employee of Lessor has
made any representations or warranty with respect to the Additional Premises or
with respect to the suitability of the Additional Premises for the conduct of
Lessee’s business and Lessee expressly warrants and represents that Lessee has
relied solely on its own investigation and inspection of the Additional Premises
in its decision to enter into this First Amendment and let the Additional
Premises in an “as is” condition. No promise of Lessor to alter, remodel,
repair, or improve the Original Premises or

 

  3   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

the Additional Premises and no representation, express or implied, respecting
any matter or thing relating to the Original Premises or the Additional Premises
has been made to Lessee by Lessor or its broker or sales agent other than as may
be contained herein or in the Lease. Notwithstanding the foregoing, Lessor shall
construct certain improvements to the Additional Premises in accordance with the
terms of the Leasehold Improvement Exhibit attached as Exhibit B to this First
Amendment. In addition, the Additional Premises shall be delivered to Lessee on
the Expansion Date with the existing roof, heating, ventilation and
air-conditioning, electrical, lighting and plumbing systems in good working
order and Lessor warrants that the such systems shall continue to operate in
good working order for the period ending on the ninetieth (90th) day after the
Expansion Date (the “Warranty Period”), except to the extent such failure in any
such systems to operate in good working order is caused by Lessee’s use or
alterations to the Additional Premises or failure to properly maintain the
systems as required by the Lease, as amended by this First Amendment. If a
non-compliance with the foregoing warranty exists at any time prior to the
expiration of the Warranty Period, Lessor shall, except as otherwise provided in
the Lease or this First Amendment, promptly after receipt of written notice from
Lessee setting forth with specificity the nature and extent of such
non-compliance, commence to rectify same at Lessor’s expense. If Lessee does not
give Lessor written notice of a non-compliance on or before the expiration of
the Warranty Period, correction of that non-compliance shall be as set forth in
the Lease, as modified by this First Amendment. Lessor hereby informs Lessee
that the Expanded Premises have not undergone inspection by a Certified Access
Specialist (“CASp”). The foregoing verification is included in this First
Amendment solely for the purpose of complying with California Civil Code
Section 1938 and shall not in any manner affect Lessor’s and Lessee’s respective
responsibilities for compliance with construction-related accessibility
standards as provided under the Lease. Lessee hereby waives any and all rights
under and benefits of California Civil Code Section 1938 and acknowledges that
the 10788 Building, 10790 Building, the Original Premises, the Additional
Premises or the Industrial Center have not undergone inspection by a CASp.

8. Improvement Allowance for the Original Premises. Lessor shall provide to
Lessee an improvement allowance to pay Lessee’s costs and expenses (“Improvement
Costs”) incurred by Lessee in design, permitting and construction of certain
permanently affixed improvements (including, without limitation, costs of space
planners, architects, and project managers, and costs of painting and carpeting)
to the Original Premises (the “Original Premises Improvements”) up to an
aggregate maximum amount of One Hundred Fourteen Thousand One Hundred Sixty Five
and No/100 Dollars ($114,165.00) (the “Allowance”). Lessor shall pay portions of
the Allowance to Lessee from time to time, but not more often than once a month,
within thirty (30) days of Lessor’s receipt of invoices therefor and
unconditional mechanics lien waivers for all work evidenced by the current
month’s invoices. Lessor shall be paid a construction management fee (the
“Construction Management Fee”) equal to four percent (4%) of the amount of the
Allowance disbursed by Lessor. The Construction Management Fee shall be included
in the Improvement Costs and Lessor shall deduct the Construction Management Fee
from the Allowance. If Lessee has not requested payment of any portion of the
Allowance by December 31, 2015, then Lessee shall not be entitled to any further
payments of, and shall not have any further right to, such portion of the
Allowance. Except as otherwise expressly provided herein, the Original Premises
Improvements shall be subject to all of the applicable terms and provisions of
the Lease, including, without limitation, all of the requirements for
Alterations set

 

  4   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

forth in Paragraph 7.3 of the Lease; provided, however, that (i) Lessor shall
not require Lessee to obtain any lien or completion bond or similar security in
connection with the Original Premises Improvements, (ii) Lessee shall not be
required to pay or reimburse Lessor for any costs and expenses in connection
with the Original Premises Improvements other than the Construction Management
Fee, and (iii) Lessee shall not be required to remove or restore any of the
Original Premises Improvements that constitute typical office improvements or
that are consistent with the existing improvements in the Original Premises.
Lessee will be responsible for paying all Improvement Costs in excess of the
Allowance, if any. In no event shall Lessor be obligated to make disbursements
pursuant to this Section in a total amount which exceeds the Allowance. In the
event that the actual Improvement Costs are less than the Allowance, Lessee
shall not be entitled to any credit against rent for any unused portion of the
Allowance. All improvements paid for with the Allowance shall be deemed Lessor’s
property under the terms of the Lease. Except as specifically set forth in this
First Amendment and/or the Lease, Lessor shall not be obligated to provide or
pay for any improvement work or services related to the improvement of the
Original Premises or the Expanded Premises.

9. Use of the Additional Premises. The Additional Premises shall be used by
Lessee solely for general office, research and development and warehousing and
other related incidental uses, as may be permitted under existing zoning laws
governing the Additional Premises and for no other use or purpose without
Lessor’s prior written consent.

10. Advance Rent. Concurrently with the execution and delivery of this First
Amendment to Lessor, Lessee shall deliver to Lessor a check in the amount of $
14,008.23, which constitutes the first (1st) monthly installment of Base Rent
and Lessee’s Share of estimated Common Area Operating Expenses for the
Additional Premises.

11. Security Deposit. Concurrently with the execution and delivery of this First
Amendment to Lessor, Lessee shall pay to Lessor the amount of Seventeen Thousand
Five Hundred Seventy Five and 30/100 Dollars ($17,575.30) to increase the
Security Deposit being held by Lessor under the Lease. Effective as of the
Extension Term Commencement Date, the Lease shall be amended by replacing all
references to the existing amount of the Security Deposit with the amount of
Fifty Three Thousand Three Hundred Twenty Five and 56/100 Dollars ($53,325.56),
the increased amount of the Security Deposit.

12. Utilities; HVAC; Maintenance of Additional Premises.

a. Utilities. Lessee shall provide all necessary authorizations for Lessor to
obtain any bills relating to utility usage at the Expanded Premises directly
from the utility provider, including delivering a signed and completed original
of the authorization form attached as Exhibit D to this First Amendment to
Lessor concurrently with Lessee’s execution and delivery of this First Amendment
to Lessor. If Lessor is unable to obtain the information from the utility
provider, following Lessor’s request, Lessee shall provide copies of all utility
bills within ten (10) days of Lessee’s receipt. If any utilities or services are
not separately metered to the Additional Premises or separately billed to the
Additional Premises, Lessee shall pay to Lessor a reasonable proportion to be
reasonably determined by Lessor of all such charges jointly metered or billed
with other premises in the 10788 Building, in the manner and within the time

 

  5   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

periods set forth in Subparagraph 4.2 (d) of the Lease. Lessee shall have the
right to inspect the invoices for such non-separately metered utilities. At
Lessor’s option, Lessor may maintain a telephone line or lines in Lessor’s name
for a security alarm system and/or fire-life/safety system for the 10788
Building and the 10790 Building, the cost of which shall be included in Common
Area Operating Expenses.

b. HVAC. As part of the Additional Premises Improvements and as a condition
precedent to the Expansion Date, Lessor shall cause the HVAC systems serving the
Additional Premises to be configured such that they exclusively serve the
Additional Premises and that Lessee shall have exclusive control over the hours
of operation of such HVAC systems. Lessee shall not be charged any after-hours
charges for operation of the HVAC after normal business hours (provided that
Lessee shall pay all utility charges relating to such use). Notwithstanding
anything to the contrary in the Lease, with respect to the Additional Premises
and the 10788 Building only, Lessor shall perform (and Lessee shall have no
liability to perform) any maintenance, repair or replacements (including the
obligation to maintain service contracts pursuant to Section 7.1(b) of the
Lease) to the heating, ventilating and air conditioning units serving the
Premises or the Building. Any costs incurred by Lessor in connection with the
prior sentence shall be included in Common Area Operating Expenses, subject to
the provisions of Section 7.1(d) of the Lease.

c. Maintenance of Additional Premises. Notwithstanding anything to the contrary
contained in the Lease, Lessee’s obligation under Paragraph 7.1(a) of the Lease
to maintain all equipment or facilities specifically serving the Additional
Premises shall be limited to those items located within the Additional Premises,
but excluding any items which are expressly the responsibility of Lessor under
the Lease, as amended by this First Amendment

13. Lessor’s Address for Notices and Payment of Rent. The address for notices to
Lessor under the Lease is hereby amended as follows:

 

Notice Address:            c/o Westcore Properties, LLC    4435 Eastgate Mall,
Suite 300    San Diego, California 92121    Attention: Leasing Manager

The address for payment of rent to Lessor under the Lease is hereby amended as
follows:

Rent Address: See Rent Payment Instructions attached as Exhibit E.

14. Estoppel. Lessee hereby certifies and acknowledges, that as of the date
hereof (a) to Lessee’s current, actual knowledge, Lessor is not in default in
any respect under the Lease, (b) to Lessee’s current, actual knowledge, Lessee
does not have any defenses to its obligations under the Lease, (c) Lessee has
paid to Lessor a Security Deposit in the amount of $35,750.26 under the Lease
(subject to increase in accordance with Section 11 above), and (d) there are no
offsets against rent payable under the Lease. Lessee acknowledges and agrees
that: (i) the representations herein set forth constitute a material
consideration to Lessor in entering into this First Amendment; (ii) such
representations are being made by Lessee for purposes of inducing

 

  6   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

Lessor to enter into this First Amendment; and (iii) Lessor is relying on such
representations in entering into this First Amendment. Lessor hereby certifies
and acknowledges, that as of the date hereof, to Lessor’s current, actual
knowledge, Lessee is not in default in any respect under the Lease.

15. Brokers. Lessee hereby represents and warrants to Lessor that Lessee has not
entered into any agreement or taken any other action which might result in any
obligation on the part of Lessor to pay any brokerage commission, finder’s fee
or other compensation with respect to this First Amendment, other than to Hughes
Marino and Cassidy Turley (the “Brokers”), and Lessee agrees to indemnify and
hold Lessor harmless from and against any losses, damages, costs or expenses
(including without limitation, attorneys’ fees) incurred by Lessor by reason of
any breach or inaccuracy of such representation or warranty. Lessor shall pay
any fees or commissions owed to the Brokers pursuant to a separate written
agreement.

16. Confidentiality. Lessor and Lessee agree that the covenants and provisions
of this First Amendment shall not be divulged to anyone not directly involved in
the management, administration, ownership, lending against, sale or marketing or
subleasing of the Premises, other than Lessee’s or Lessor’s counsel or leasing
or sub-leasing broker, accountants, financial advisors, lenders, investors,
investment bankers, purchasers or any proposed assignee or sublessee, as
required by law or in connection with any filing with the Securities and
Exchange Commission or any legal proceeding.

17. Ratification. Except as otherwise specifically herein amended, the Lease is
and shall remain in full force and effect according to the terms thereof. In the
event of any conflict between the Lease and this First Amendment, this First
Amendment shall control.

18. Attorneys’ Fees. Should either party institute any action or proceeding to
enforce or interpret this First Amendment or any provision thereof, for damages
by reason of any alleged breach of this First Amendment or of any provision
hereof, or for a declaration of rights hereunder, the prevailing party in any
such action or proceeding shall be entitled to receive from the other party all
cost and expenses, including actual attorneys’ and other fees, reasonably
incurred in good faith by the prevailing party in connection with such action or
proceeding. The term “attorneys’ and other fees” shall mean and include
attorneys’ fees, accountants’ fees, and any and all consultants’ and other
similar fees incurred in connection with the action or proceeding and
preparations therefore. The term “action or proceeding” shall mean and include
actions, proceedings, suits, arbitrations, appeals and other similar
proceedings.

19. Submission. Submission of this First Amendment by Lessor to Lessee for
examination and/or execution shall not in any manner bind Lessor and no
obligations on Lessor shall arise under this First Amendment unless and until
this First Amendment is fully signed and delivered by Lessor and Lessee.

20. Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.

 

  7   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

21. Lender Approval. Lessor represents and warrants that it has obtained the
written approval of its lender to this First Amendment.

22. Signage. Lessor, at Lessor’s sole expense, shall provide all building
standard suite identification signage in the lobby of the 10788 Building for the
Additional Premises.

23. Parking. In addition to Lessee’s parking rights under the Lease with respect
to the Original Premises, Lessee shall have the right to three (3) parking
spaces per thousand rentable square feet of the Additional Premises, at no cost
to Lessee.

IN WITNESS WHEREOF, this First Amendment has been executed by the parties as of
the date first referenced above.

 

“Lessor” BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC, a Delaware limited liability
company By:   Westcore Investments I, LLC   a Delaware limited liability company
  its Sole Member

 

  By:   Westcore Properties, LLC    

a Delaware limited liability company

its Sole Member

   

By:

 

/s/ Donald Ankeny

    Name:   Donald Ankeny     Title:   Authorized Signatory

 

“Lessee”

PFENEX INC.,

a Delaware corporation

By:  

/s/ Bertrand C. Liang

Name:   Bertrand C. Liang Title:   CEO

 

  8   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

EXHIBIT A

SITE PLAN OF ADDITIONAL PREMISES

 

LOGO [g794589g96h64.jpg]

 

  9   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

EXHIBIT B

LEASEHOLD IMPROVEMENT EXHIBIT

(Lessor to Construct)

This Leasehold Improvement Exhibit shall set forth the terms and conditions
relating to the construction of the Leasehold Improvements in the Additional
Premises. This Leasehold Improvement Exhibit is essentially organized
chronologically and addresses the issues of the construction of the Additional
Premises, in sequence, as such issues will arise during the actual construction
of the Additional Premises. All capitalized terms used but not defined herein
shall have the meanings given such terms in the Lease.

SECTION 1

CONSTRUCTION DRAWINGS FOR THE ADDITIONAL PREMISES

Lessor shall construct and/or install certain improvements in the Additional
Premises (collectively, the “Additional Premises Improvements”) using Building
standard industrial materials pursuant to that those certain plans and
specifications dated August 18, 2014 prepared by donald pittman design, inc.
attached hereto as Schedule 1 (the “Approved Plans”). The Additional Premises
Improvements shall be constructed in good and workmanlike manner, free of
defects and using new equipment and materials of good quality. Lessee
acknowledges that certain existing materials and equipment will remain in the
Additional Premises, including the use of certain existing doors and light
fixtures and several existing HVAC units serving the Additional Premises. If any
governmental authority having jurisdiction over the Additional Premises
determines that, as of the Expansion Date, the Additional Premises were not in
compliance with Applicable Laws in effect and being enforced prior to the
Expansion Date, Lessor shall take such action, at Lessor’s expense, as may be
reasonable or appropriate to rectify the non-compliance, except to the extent
such compliance is triggered by Lessee’s specific use of, or improvements to,
the Additional Premises. Within ten (10) days of Lessee’s receipt of Building
standard samples for the paint, flooring and other finishes, Lessee shall make a
selection in writing to Lessor. If Lessee fails to timely select such paint,
flooring or other finishes within two (2) business days of Lessor’s notice to
Lessee of such failure, Lessee shall have no further right to make such
selection and Lessor may choose the paint, flooring and other finishes in its
sole and absolute discretion. Lessee shall make no changes or modifications to
the Approved Plans or the Additional Premises Improvements without the prior
written consent of Lessor, which consent shall not be unreasonably withheld, but
may be withheld at Lessor’s option if such change or modification would, in
Lessor’s reasonable discretion:

1.1 directly or indirectly delay the “Substantial Completion” of the Additional
Premises Improvements as that term is defined in Section 4 of this Leasehold
Improvement Exhibit, unless Lessee agrees in writing that such delay constitutes
a Lessee Delay,

1.2 increase the cost of designing or constructing the Additional Premises
Improvements, unless Lessee agrees in writing to pay for such increase,

 

  Page 1 of 5       Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

1.3 require modification to any portion of the Building other than the
Additional Premises,

1.4 detrimentally affect any of the Building utilities, systems, or structure,
or the value, use, or appearance of the Building or the Industrial Center,

1.5 interfere with the operations of any lessees of the Industrial Center,

1.6 increase the cost of operating the Building or the Industrial Center, or

1.7 violate any agreement, law or code that affects the Building or binds
Lessor, including, without limitation, this Lease.

SECTION 2

OVER ALLOWANCE AMOUNT

In the event that after Lessee’s execution of the First Amendment, any
revisions, changes, or substitutions shall be made to the Approved Plans or the
Additional Premises Improvements, any additional costs which arise in connection
with such revisions, changes or substitutions shall be specified in an approved
written change order signed by Lessee and paid by Lessee to Lessor immediately
upon Lessor’s request. Notwithstanding any estimate, projection or statement
which may be made by Lessor or any contractor, representative or agent of
Lessor, Lessor shall not be deemed to guaranty the cost of the design or
construction of the Leasehold Improvements.

SECTION 3

CONTRACTOR’S WARRANTIES AND GUARANTIES

Lessor hereby assigns to Lessee on a non-exclusive basis all assignable
warranties and guaranties, if any, by the contractor who constructs the
Additional Premises Improvements (the “Contractor”) relating to the Additional
Premises Improvements, and, except as provided in this Section, Lessee hereby
waives all claims against Lessor relating to, or arising out of the construction
of, the Additional Premises Improvements. Lessor shall require the Contractor to
provide a warranty of not less than twelve (12) months with respect to the
Additional Premises Improvements. Lessor agrees to repair and correct, or cause
to be repaired and corrected, any defect in the Additional Premises Improvements
identified by Lessee to Lessor in writing within twelve (12) months after the
Expansion Date.

SECTION 4

COMPLETION OF THE ADDITIONAL PREMISES IMPROVEMENTS

If there shall be a delay or there are delays in the Substantial Completion of
the Additional Premises Improvements or in the occurrence of any of the other
conditions precedent to the Expansion Date beyond December 1, 2014 as a direct,
indirect, partial, or total result of (collectively, “Lessee Delays”):

 

  Page 2 of 5       Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

4.1 Lessee’s failure to timely approve any matter requiring Lessee’s approval
within the time periods prescribed in this Exhibit;

4.2 A breach by Lessee of the terms of this Leasehold Improvement Exhibit or the
Lease;

4.3 Lessee’s request for changes in the Approved Plans;

4.4 Lessee’s requirement for materials, components, finishes or improvements
which are not identified in the Approved Plans and are not available in a
commercially reasonable time, or which are different from, or not included in,
Lessor’s standard improvement package items for the Building; or

4.5 Any other acts or omissions of Lessee, or its agents, or employees, provided
that Lessee receives notice of such acts or omissions from Lessor and fails to
cure such delay within twenty-four hours after receipt of such notice;

Then, notwithstanding anything to the contrary set forth in the Lease, the First
Amendment or this Leasehold Improvement Exhibit and regardless of the actual
date of the Substantial Completion of the Additional Premises Improvements, the
Expansion Date shall be deemed to be the date the Expansion Date would have
occurred if no Lessee Delays had occurred. As used in the First Amendment and
this Leasehold Improvement Exhibit, the term “Substantial Completion” shall mean
that Lessor has completed the Additional Premises Improvements substantially in
accordance with this Leasehold Improvement Exhibit except for finishing details
of construction, decoration, mechanical, and other adjustments and other items
of the type commonly found on an architectural “punch list” (“Punch List
Items”), none of which materially interfere with Lessee’s use or occupancy of
the Additional Premises for normal business operations.

“Force Majeure Delay” shall mean any delay by Lessor in completing the
Additional Premises Improvements by reason of any strike, lockout, labor
dispute, act of God, inability to obtain services, labor or materials or
reasonable substitutes therefore, governmental action, governmental regulation,
governmental control, delay in issuance of permits, civil commotion, fire or
other casualty, and other causes beyond the reasonable control of Lessor. The
time for performance of any obligation of Lessor to construct the Additional
Premises Improvements under this Leasehold Improvement Exhibit or the First
Amendment shall be extended by the period of any Force Majeure Delay.

SECTION 5

PUNCH LIST PROCEDURE

Within ten (10) business days after Lessor notifies Lessee of the Substantial
Completion of the Additional Premises Improvements, Lessee shall notify Lessor
in writing of all Punch List Items. Any Punch List Items identified in such
written notice delivered by Lessee within such period shall be corrected by
Lessor within a reasonable time thereafter not to exceed sixty (60) days. Punch
List Items shall not include any damage caused in connection with Lessee’s
move-in or early access to the Additional Premises pursuant to Section 6.1.

 

  Page 3 of 5       Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

SECTION 6

MISCELLANEOUS

6.1 Lessee’s Entry Into the Additional Premises Prior to Substantial Completion.
Provided that Lessee and its agents do not interfere with Contractor’s work in
the Building and the Additional Premises, Contractor shall allow Lessee access
to the Additional Premises prior to the Substantial Completion of the Additional
Premises Improvements for the purpose of Lessee installing furniture, equipment,
personal property or fixtures (including Lessee’s data and telephone equipment)
in the Additional Premises. Prior to Lessee’s entry into the Additional Premises
as permitted by the terms of this Section 6.1, Lessee shall submit a schedule to
Lessor and Contractor, for their approval, which schedule shall detail the
timing and purpose of Lessee’s entry. Any entry into the Additional Premises by
Lessee, or any storage or installation of any property in the Additional
Premises by Lessee prior to Substantial Completion of the Additional Premises
Improvements (if approved in writing in advance by Lessor) shall be at the sole
risk of Lessee, including, but not limited to theft, bodily injury, vandalism or
other damage. Lessee shall strictly comply with all requirements of Lessor and
Lessor’s contractor concerning Lessee’s entry into the Additional Premises
before Substantial Completion of the Additional Premises Improvements. Lessee
shall hold Lessor harmless from and indemnify, protect and defend Lessor against
any loss or damage to the Building or Additional Premises and against injury to
any persons caused by Lessee’s actions pursuant to this Section 6.1.

6.2 Lessee’s Representative. Lessee has designated Henry Talbot as its sole
representative with respect to the matters set forth in this Leasehold
Improvement Exhibit, who, until further written notice to Lessor, shall have
full authority and responsibility to act on behalf of the Lessee as required in
this Leasehold Improvement Exhibit. Upon request from Lessor or its
representative, architect, contractor or engineer, Lessee’s representative shall
supply such information, and issue such approvals as may be requested, to
complete the design and construction of the Additional Premises Improvements.

6.3 Lessor’s Representative. Following the mutual execution and delivery of this
Lease, Lessor shall designate its sole representatives with respect to the
matters set forth in this Leasehold Improvement Exhibit, who, until further
notice to Lessee, shall have full authority and responsibility to act on behalf
of the Lessor as required in this Leasehold Improvement Exhibit.

6.4 Time of the Essence in This Leasehold Improvement Exhibit. Unless otherwise
indicated, all references herein to a “number of days” shall mean and refer to
calendar days. In all instances where Lessee is required to approve or deliver
an item, if no written notice of approval is given or the item is not delivered
within the stated time period, at Lessor’s sole option, at the end of such
period the item shall automatically be deemed approved or delivered by Lessee
and the next succeeding time period shall commence.

 

Page 4 of 5

    Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

6.5 Lessee’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if a Breach as described in Section 13.1 of the Lease,
has occurred at any time on or before the Substantial Completion of the
Additional Premises Improvements, then (i) in addition to all other rights and
remedies granted to Lessor pursuant to this Lease, Lessor shall have the right
to cause Contractor to cease the construction of the Additional Premises
Improvements (in which case, Lessee shall be responsible for any delay in the
Substantial Completion of the Additional Premises Improvements caused by such
work stoppage), and (ii) all other obligations of Lessor under the terms of this
Leasehold Improvement Exhibit shall be forgiven until such time as such default
is cured.

 

  Page 5 of 5   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

SCHEDULE 1 TO LEASEHOLD IMPROVEMENT EXHIBIT

APPROVED PLANS

 

LOGO [g794589g82q55.jpg]

 

  1   Lessor’s Initials: DA     Lessee’s Initials:     



--------------------------------------------------------------------------------

EXHIBIT C

NOTICE OF EXPANSION DATE

 

To:  

 

 

 

 

 

 

 

 

Re: Multi-Tenant Industrial/Commercial Lease (Net) dated June 22, 2010 between
BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC, a Delaware limited liability company
(“Lessor”) and PFENEX INC., a Delaware corporation (“Lessee”), as amended by
that certain First Amendment to Multi-Tenant Industrial/Commercial Lease (Net)
dated September 4, 2014 (the “First Amendment”), concerning 10788 Roselle
Street, Suite 102, San Diego, California.

Gentlemen:

In accordance with the First Amendment, we wish to advise you and/or confirm as
follows:

1. Substantial Completion of the Additional Premises Improvements has occurred
and the Expansion Date occurred on                     , 201     .

2. Rent for the Additional Premises commenced to accrue on                     
and monthly Base Rent for the Additional Premises shall be paid in accordance
with the following schedule:

 

Period

   Monthly Base Rent  

            1, 201     –             , 201    

   $ 11,704.00   

            1, 201     –             , 201    

   $ 12,055.12   

            1, 201     –             , 201    

   $ 12,416.77   

            1, 201     –             , 201    

   $ 12,789.28   

            1, 201     –             , 201    

   $ 13,172.96   

            1, 201     –             , 202    

   $ 13,568.14   

            1, 202     –             , 202    

   $ 13,975.19   

            1, 202     –             , 202    

   $ 14,394.44   

            1, 202     –             , 202    

   $ 14,826.28   

            1, 202     –             , 202    

   $ 15,271.07   

3. If the Expansion Date is other than the first day of the month, the first
billing will contain a pro rata adjustment. Each billing thereafter shall be for
the full amount of the monthly installment as provided for in the Lease.

[SIGNATURES ON NEXT PAGE]

 

 

  1   Lessor’s Initials:     Lessee’s Initials:     



--------------------------------------------------------------------------------

“Lessor”:

BRS-TUSTIN SAFEGUARD ASSOCIATES II, LLC,

a Delaware limited liability company

 

By:   

Westcore Investments I, LLC

a Delaware limited liability company

its Sole Member

      By:   

Westcore Properties, LLC

a Delaware limited liability company

its Sole Member

                By:  

 

      Name:         Title:   Authorized Signatory

Agreed to and Accepted as of             , 201    .

“Lessee”:

PFENEX INC.,

a Delaware corporation

 

By:  

 

Name:   Title:  

 

2   Lessor’s Initials:     Lessee’s Initials:     



--------------------------------------------------------------------------------

EXHIBIT D

UTILITY PROVIDER AUTHORIZATION

 



--------------------------------------------------------------------------------

EXHIBIT E

RENT PAYMENT INSTRUCTIONS

 

LOGO [g794589g01q91.jpg]

Tenant Payment Instructions

BRS Tustin Safeguard Associates II LLC

 

Make Checks Payable to:

 

[*]

 